ALLOWABILITY NOTICE
	Applicant’s response, dated 5/31/22, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 36-44 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 36 and its dependent claims, the claims recite the details of a lighting device configured as a front headlight or rear luminaire for a vehicle, comprising: a multiplicity of individual holograms that, when illuminated, generate a corresponding multiplicity of real individual images having different spatial orientations; and a light source configured to illuminate the multiplicity of individual holograms; wherein, with respect to the lighting device being in its installed orientation in the vehicle, the multiplicity of individual holograms is configured to generate the corresponding multiplicity of real individual images at corresponding locations in free space at the front or rear of the vehicle that are outside physical boundaries of the lighting device.
The closest prior art, Murphy [US 2017/0371298], teaches the details of a lighting device comprising a multiplicity of holograms, but fails to teach or disclose the details of the configurations of the holograms as a front headlight and wherein the light is configured in its orientation to illuminate the front or rear of a vehicle, in combination with other claimed elements and limitations.
Because the prior art of record fails to teach or disclose the details of a lighting device configured as a front headlight or rear luminaire for a vehicle, comprising: a multiplicity of individual holograms that, when illuminated, generate a corresponding multiplicity of real individual images having different spatial orientations; and a light source configured to illuminate the multiplicity of individual holograms; wherein, with respect to the lighting device being in its installed orientation in the vehicle, the multiplicity of individual holograms is configured to generate the corresponding multiplicity of real individual images at corresponding locations in free space at the front or rear of the vehicle that are outside physical boundaries of the lighting device, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 40 and its dependent claims, the claims recite the details of a lighting device configured as a front headlight or rear luminaire for a vehicle, comprising: a hologram that, when illuminated, generates a real image having a curved shape; and a light source configured to illuminate the hologram; wherein, with respect to the lighting device being in its installed orientation in the vehicle, the hologram is configured to generate the real image having the curved shape at a corresponding location in free space at the front or rear of the vehicle that is outside physical boundaries of the lighting device, when illuminated by the light source.
The closest prior art, Murphy [US 2017/0371298], teaches the details of a lighting device comprising a multiplicity of holograms, but fails to teach or disclose the details of the configurations of the holograms as a front headlight and wherein the light is configured in its orientation to illuminate the front or rear of a vehicle, in combination with other claimed elements and limitations.
Because the prior art of record fails to teach or disclose the details of a lighting device configured as a front headlight or rear luminaire for a vehicle, comprising: a hologram that, when illuminated, generates a real image having a curved shape; and a light source configured to illuminate the hologram; wherein, with respect to the lighting device being in its installed orientation in the vehicle, the hologram is configured to generate the real image having the curved shape at a corresponding location in free space at the front or rear of the vehicle that is outside physical boundaries of the lighting device, when illuminated by the light source, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875